Citation Nr: 0029125	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  97-13 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
traumatic arthritis with limitation of motion of the right 
ankle, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
traumatic arthritis with limitation of motion of the left 
ankle, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for traumatic 
arthritis of the metatarsal and phalangeal joints with loss 
of longitudinal arch and painful motion of the right foot, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for traumatic 
arthritis of the metatarsal and phalangeal joints with loss 
of longitudinal arch and painful motion of the left foot, 
currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating based upon 
individual unemployability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from May 1953 to May 
1955.

This appeal arises from a December 1996, Department of 
Veterans Affairs Regional Office (VARO), Atlanta, Georgia 
rating decision that assigned separate ratings for traumatic 
changes of the right ankle, 10 percent disabling, and 
traumatic changes, left ankle, degenerative changes of the 
metatarsals and phalangeal joints, 10 percent disabling, and 
denied entitlement to a total disability rating based upon 
individual unemployability.  By rating decision in February 
1998, the RO assigned separate 10 percent rating for the 
following disabilities: traumatic arthritis with limitation 
of motion of the right ankle; traumatic arthritis with 
limitation of motion of the left ankle; traumatic arthritis 
of the metatarsal and phalangeal joints with loss of 
longitudinal arch and painful motion of the right foot; and 
traumatic arthritis of the metatarsal and phalangeal joints 
with loss of longitudinal arch and painful motion of the left 
foot.  The Board remanded the appellant's claim for further 
development in a February 1999 decision. 

FINDINGS OF FACT

1.  Manifestations of the appellant's service-connected 
traumatic arthritis of the right ankle include moderate 
limitation of motion and x-ray evidence of arthritis.  

2.  Manifestations of the appellant's service-connected 
traumatic arthritis of the left ankle include moderate 
limitation of motion and x-ray evidence of arthritis.  

3.  Manifestations of the appellant's service-connected 
traumatic arthritis of the metatarsal and phalangeal joints 
with loss of longitudinal arch and painful motion of the 
right foot result in no more than moderate foot injury.  

4.  Manifestations of the appellant's service-connected 
traumatic arthritis of the metatarsal and phalangeal joints 
with loss of longitudinal arch and painful motion of the left 
foot result in no more than moderate foot injury.  

5.  The appellant is service-connected for traumatic arthritis 
with limitation of motion of the right and left ankles and 
traumatic arthritis of the metatarsal and phalangeal joints 
with loss of longitudinal arch and painful motion of the feet 
with a combined disability evaluation of 40 percent.  

6.  The appellant has not been employed since July 1989, when 
he last worked as a truck driver and quit due to a heart 
condition.

7.  The appellant's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation consistent with his education, training and 
work experience.



CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
service-connected traumatic arthritis with limitation of 
motion of the right ankle have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Codes 5003, 5010, 
5270, 5271 (1999).

2.  The criteria for a rating greater than 10 percent for 
service-connected traumatic arthritis with limitation of 
motion of the left ankle have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Codes 5003, 5010, 
5270, 5271 (1999).

3.  The criteria for a rating greater than 10 percent for 
service-connected traumatic arthritis of the metatarsal and 
phalangeal joints with loss of longitudinal arch and painful 
motion of the right foot have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Codes 5003, 5010, 
5270, 5271 (1999).

4.  The criteria for a rating greater than 10 percent for 
service-connected traumatic arthritis of the metatarsal and 
phalangeal joints with loss of longitudinal arch and painful 
motion of the left foot have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Codes 5003, 5010, 
5270, 5271 (1999).

5.  The appellant's service-connected disabilities do not 
prevent him from securing or following a substantially 
gainful occupation and a total rating is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claim has been adequately 
developed for appellate review purposes by VARO.

In evaluating requests for increased ratings, the Board 
considers all of the medical evidence of record, including the 
appellant's relevant medical history.  Peyton v. Derwinski, 1 
Vet.App. 282 at 287 (1991).  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(1999) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(1999) requires that medical reports be interpreted in light 
of the whole recorded history.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994). 

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors such as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The Board will first review the appellant's pertinent medical 
history.

The appellant injured his feet and ankles during military 
service and is service-connected for traumatic arthritis with 
limitation of motion of the ankles, and traumatic arthritis 
of the metatarsal and phalangeal joints with loss of 
longitudinal arch and painful motion of the feet.

A VA examination of the appellant's feet was conducted in 
September 1993.  The appellant reported that he had worked as 
a laborer and a truck driver from service until July 1989 
when he developed heart trouble.  He claimed that his ankles 
hurt practically every day and were aggravated by standing 
for long periods.  He indicated that he usually sat down and 
rested for his symptoms, but did not take medication.  The 
examiner observed that the appellant entered the room in no 
distress.  His carriage, posture and gait were normal.  He 
wore no prosthetic device.  Examination of his ankles 
revealed no redness, swelling, or deformity.  His right ankle 
measured 10 1/2 inches in circumference over the malleoli.  The 
left measured 10 inches.  He was able to dorsiflex the right 
ankle to zero degrees and the left ankle to ten degrees.  He 
could plantar flex his right ankle 30 degrees and his left 20 
degrees.  He could invert his right foot 30 degrees and his 
left foot 30 degrees.  He could evert the right foot 20 
degrees and his left foot 20 degrees.  He was able to squat 
and rise with some difficulty.  He could walk on his tiptoes 
and heels normally.  He had good strength in both feet and 
ankles.  The pulses were also normal in his feet.  X-rays of 
his feet revealed degenerative joint disease, mild to 
moderate.  X-rays of the ankles revealed an old, healed 
fracture of the distal shaft of the right tibia and fibula 
with intramedullary rod in the tibia.  There was mild to 
moderate degenerative joint disease of the left ankle.  
Diagnoses included degenerative joint disease, mild to 
moderate, of the feet and ankles, and an old healed fracture 
of the distal shaft of the right tibia and fibula.

VA treatment records dated from March 1992 to July 1994 
indicated that the appellant was seen approximately every 
three months for complaints of foot pain.  A January 1994 
entry noted that his right limb was shorter than his left by 
1.5 cm.  Insoles were dispensed with a heel lift on the 
right.  

A February 1995 entry from the appellant's private physician, 
Lewis Chisholm, M.D. of Dial Orthopaedic Clinic, P.C. 
indicated that the appellant had degenerative joint disease 
changes in his feet, bilaterally, which were of moderate 
degree by x-rays and bone scan evaluation.  

A VA examination was conducted in February 1995.  The 
appellant reported that he had pain in both ankles and 
insteps.  He also complained of pain under the ball of both 
feet.  He claimed that, if he stood more than 30 minutes, he 
had to sit down and rest.  He claimed that at times, when he 
got up and walked, he had to wait a little while to get his 
balance because his ankles felt like they were going to give 
way.  He also claimed to have pain in them while sitting 
still at times.  He claimed that he was able to walk about 
one or two blocks without much difficulty.  He reported that 
he was receiving nonservice-connected pension and social 
security for a heart condition.  Examination of his ankles 
revealed no swelling, but there was slight deformity 
suggesting degenerative joint disease of both ankles.  There 
was no instability of either ankle joint.  He had plantar 
flexion to 42 degrees of the right ankle and 45 degrees of 
the left ankle; dorsiflexion to 5 degrees of the right ankle 
and to 5 degrees of the left ankle.  Standing was normal.  He 
had difficulty squatting with supination and pronation of 
both feet.  He had difficulty rising on his toes and heels.  
He stated that he was able to walk about one or two blocks 
without too much difficulty.  There was some loss of the 
longitudinal arch of both of his feet, and he walked with a 
limp.  There were no secondary skin or vascular changes 
noted.  X-ray revealed some deformity of the right tibia as 
the result of an old injury, as well as minimal arthritic 
changes seen on the right side.  The left foot and ankle were 
unremarkable.  The diagnosis was of traumatic joint disease 
of the ankles and feet, bilateral, secondary to a fall from a 
wall while in the military service.

A March 1996 entry from Dr. Chisholm of Dial Orthopaedics 
Clinic reported that the appellant's ankles were about the 
same.  The appellant stated that if he is up on his feet for 
a long length of time he has increasing discomfort, 
particularly with his right ankle.  He also reported that he 
had begun to develop some increasing discomfort in the 
plantar fascial area of the left heel for the past month.  He 
did not recall any history of injury, and claimed that it was 
worse when he stepped down in the morning.  He claimed that 
he had less discomfort as he mobilized throughout the day.  
He denied taking medications for the discomfort.  Dr. 
Chisholm observed that the appellant's bilateral lower 
extremities were normal with exception of his ankles.  He had 
some moderate edema of the right ankle with none on the left.  
He had some mild limitation with dorsiflexion and plantar 
flexion, as well as medial and lateral deviation of the right 
ankle as compared to the left.  His overall strength was 
good.  His ligaments felt stable.  There was no crepitation 
felt.  His left heel revealed tenderness that was well 
localized at the plantar fascial insertional area.  
Increasing dorsiflexion caused increasing discomfort.  The 
left ankle revealed only minimal tenderness to palpation.  
Strength was good and motion was full.  There was good 
stability of his ligaments.  X-rays revealed moderate 
degenerative joint disease, worse on the right.  It was noted 
that the appellant had been placed on heel cups and was 
instructed on stretching exercises.  Regarding the 
appellant's work status, Dr. Chisholm indicated that he would 
not be able to maintain any type of work that required him to 
be up on his feet for a long length of time, but if he could 
sit, then he could do it.  A May 1996 entry reported that the 
appellant had only minimal tenderness about his ankle which 
seemed to be well localized at the left plantar fascial 
insertional area.  Increased dorsiflexion caused increased 
discomfort.  Overall strength was good and the assessment was 
of persistent plantar fasciitis.

An April 1996 entry from John P. Kendrick, M.D., reported 
that the appellant continued with the same disability and 
incapacities.  Dr. Kendrick reported that the appellant was 
unable to continue to do any of his previously productive 
type work and would remain limited in this manner 
permanently.  He reported that he felt the appellant would be 
restricted to sedentary type work with no significant 
walking, standing, lifting or carrying.  

A VA examination was conducted in October 1996.  The 
appellant reported that he had pain in his legs, ankles, and 
feet.  The pain was usually in the lower part of his calves 
down to his feet.  He claimed that it hurt to walk for over 
one or two blocks and to stand for over ten minutes.  He 
indicated that he had been taking medication for pain.  The 
examiner observed that the appellant ambulated with a minor 
limp.  The appellant claimed that he alternated his limp 
sometimes depending upon whether the pain was in the right or 
left ankle or foot.  When he stood, he needed to wait a few 
seconds before he went.  His extremities were equal without 
any weakness.  There were no atrophies or significant 
deformities.  There was mild to moderate edema around the 
right ankle, which was stable.  There was no significant 
deformity.  The range of motion of the right ankle was 
slightly decreased.  There was no crepitation.  There was 
some pain produced by dorsiflexion of the right foot, mostly 
localized at the level of the fascia.  He had dorsiflexion of 
45 degrees and plantar flexion of 40 degrees.  The 
appellant's left ankle appeared to be within normal limits.  
There was no significant effusion, swelling, or deformity, 
and the range of motion was normal with dorsiflexion of 10 
degrees and plantar flexion of 40 degrees.  Both ankles were 
stable.  There was no deformity of the feet.  X-rays of the 
ankles revealed no recent fracture.  There was mild to 
moderate degenerative changes of the right ankle joint and 
mild degenerative changes of the left ankle.  X-rays of the 
feet disclosed mild to moderate degenerative changes of the 
first metatarsal-phalangeal joint of the right foot and mild 
degenerative changes of the intertarsal joint bilaterally.  
Pertinent diagnoses included mild degenerative joint disease 
of the right ankle joints, and mild to moderate degenerative 
joint disease of the right first metatarsal-phalangeal joint 
and mild degenerative joint disease of the intertarsal joints 
with probable plantar fasciitis of the right foot.

A May 1997 letter from the appellant's private physician John 
P. Kendrick, M.D. was submitted.  Dr. Kendrick reported that 
the appellant had severe incapacities relative to pain with 
standing and walking activity.  He also had some limitation 
of motion.  Dr. Kendrick reported that the appellant's 
severely deranged joint condition would be expected to be 
significantly painful to him at all times with standing and 
walking activity.  

An August 1997 entry from Dial Orthopaedics Clinic reported 
that the appellant was seen for recheck of his feet.  His 
feet and ankles were without swelling.  He had generalized 
tenderness to palpation about his ankles and feet.  His 
actual overall stability was good.  X-rays revealed mild 
degenerative joint disease particularly at the mid foot.  He 
had moderate degenerative joint disease of his ankles and 
feet which seemed to be worse on the left than the right.  
His actual overall stability was good.  There was no 
crepitation and he had full motion.  Strength was also good.  
The impression was of mild to moderate degenerative joint 
disease, bilateral, feet and ankles, and history of plantar 
fasciitis of the left foot.  

At his September 1997 hearing on appeal, the appellant 
testified regarding his service-connected ankle and foot 
problems.  He reported that he last worked in July 1989, but 
quit due to his heart condition.  He indicated that he had an 
eighth grade education and was only trained for manual labor.  
He claimed that he had continuous pain in his feet and 
ankles.  He reported problems with standing or walking for 
long periods of time and indicated that he took medication 
for pain.  He claimed that he was told that, other than 
medication for pain, there was nothing that could be done 
other than fusing the joints.  

A VA examination was conducted in June 1999.  The appellant 
reported that he had had a lot of problems doing labor work, 
and that all of his life he had done physical work, mostly 
logging.  He claimed that he had constant pain associated 
with stiffness in his ankles and feet, which was worse on the 
right.  He claimed that he had a significant lack of 
endurance and frequent flare-ups, perhaps 2 to 3 every week.  
He indicated that he was unable to do any work due to these 
problems.  He denied any instability or giving way of his 
legs.  He reported that the pain was relieved by Tylenol, 
rest, and Naprosyn, as well as occasional Motrin.  He 
reported that he used special boots padded with inserts.  He 
denied having been able to do any gainful work since 1989 due 
to his "bad heart and also his bad feet and ankles."  The 
examiner observed that he walked with a slight limp due to 
foot and ankle pain.   He altered his limp depending on the 
intensity of the pain.  His carriage and posture were normal.  
He had no significant muscular atrophy.  His lower 
extremities were equal without discrepancy.  He was wearing 
boots with inserts.  There were no significant deformities, 
with the exception of a mild falling longitudinal arch in 
both feet and a mild hammer toe in the left second toe, which 
was reducible.  There was no valgus position of the heels or 
abduction of the forefeet.  There was no edema of the lower 
extremities or feet.  Posterior tibial pulses and dorsalis 
pedis pulses were normal.  There was no significant distal 
edema of the ankles or feet.  Both distal lower extremities 
were equal, without deformities.  Both ankles were equal, 
stable, and without swelling or effusion.  Range of motion of 
the right ankle revealed restricted dorsiflexion of 8 
degrees, and plantar flexion of 35 degrees.  Range of motion 
of the left ankle revealed dorsiflexion was normal and 
plantar flexion was to 40 degrees.  However, the appellant 
complained of pain along the full range of motion of both 
ankles.  The anterior drawer tests were normal, as was the 
talar tile tests.  There was normal adduction and inversion 
of both feet.  However, there was pain with application of 
pressure over the right medial malleolar area.  

Examination of the feet revealed a minor fallen longitudinal 
arch bilaterally.  There was some stiffness of both forefeet, 
more accentuated on the right side. There was a minimal left 
second hammertoe which was corrected passively by the 
examiner.  The pulses of the feet were within normal limits.  
There was tenderness at the level of both heels, mostly on 
the right.  This tenderness was exacerbated by dorsiflexion 
of the feet, and it was noted that this pointed to the 
possibility of fasciitis.  There was also significant pain 
bilaterally during attempted barefoot walking on the 
appellant's tiptoes and heels, mostly on the right.  X-rays 
of his feet revealed no fracture of either foot.  There were 
mild degenerative changes of both feet, more severe on the 
right side, first MPJ.  There was a 6 mm. bony spur on the 
posterior inferior left calcaneus at the site of the 
insertion of the plantar aponeurosis.  The distal tip of the 
intramedullary fixation rod was noted on x-rays at the level 
of the distal right tibia.  Pertinent diagnoses included mild 
generalized degenerative arthritis, most likely post 
traumatic, of both ankles and feet; large calcaneal spur in 
the right heel, and 6 mm. spur in the left calcaneus; minimal 
reducible hammertoe of the left second toe; mild to moderate 
fallen longitudinal arches of both feet; and most likely 
bilateral fasciitis.

Social Security Administration records revealed that the 
appellant had worked as a truck driver, truck mechanic and as 
a logger, and had last worked in July 1989. He was found 
disabled due to arteriosclerotic heart disease, angina 
pectoris, hypertension, mild chronic obstructive lung 
disease, multiple arthralgias and cardiomegaly.  He had 
completed the eighth grade and had worked as a truck driver, 
truck mechanic and logger.

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Code 5010.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

For moderate limitation of motion of the ankle, a 10 percent 
disability rating is warranted; a 20 percent disability 
rating is warranted for marked limitation of motion.  
38 C.F.R. § 4.71a, Code 5271.  

Ankylosis of the ankle in plantar flexion, less than 30 
degrees, warrants a 20 percent disability rating; a 30 
percent disability rating is warranted for ankylosis in 
plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees; and a 40 percent 
disability rating is warranted for ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity.  38 C.F.R. § 4.71 Diagnostic 
Code 5270.

It must be noted that the terms such as "moderate", and 
"marked" are not defined in VA regulations.  Rather than 
applying an inflexible formula, it is incumbent upon the Board 
to arrive at an equitable and just decision after having 
evaluated the evidence.  38 C.F.R. § 4.6 (1999).  It should 
also be noted that the use of terminology such as "marked" by 
VA examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding 
an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations. See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ANKLES

1.  Entitlement to an increased rating for service-connected 
traumatic arthritis with limitation of motion of the right 
ankle, currently evaluated as 10 percent disabling.

The evidence shows that the appellant's right ankle 
disability is manifested by x-ray evidence of arthritis with 
pain and some limitation of motion.  According to Diagnostic 
Codes 5010- 5271, a disability rating in excess of the 10 
percent currently assigned requires evidence showing marked 
limitation of motion.  The appellant had plantar flexion to 
42 degrees and dorsiflexion to 5 degrees on the right on VA 
examination in February 1995.  Private treatment records 
revealed some "mild" limitation with dorsiflexion and 
plantar flexion as compared with the left in March 1996.  He 
had plantar flexion to 40 degrees on VA examinations in 
October 1996 and June 1999.  Private treatment records 
revealed "full" range of motion in August 1997.  VA 
examination in June 1999 revealed restricted dorsiflexion of 
8 degrees, and plantar flexion of 35 degrees.  The Board 
finds that the criteria for a disability rating in excess of 
10 percent based on limitation of motion are not met, as no 
more than moderate limitation of motion is indicated.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The evidence in 
June 1999 showed that size of the right ankle was equal to 
the left, stable, without swelling or effusion, and with 
normal anterior drawer tests.  The diagnosis referable to the 
appellant's right ankle was of mild degenerative arthritis, 
and the Board finds that the functional limitations due to 
pain, including during flare- ups, are appropriately 
compensated by the 10 percent rating that has been assigned 
in accordance with Diagnostic Codes 5010 and 5271.  

Further, entitlement to a disability rating of 20 percent 
requires evidence of ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
zero and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5270.  The evidence does not show that the right ankle is 
ankylosed in any position.  The Board has determined, 
therefore, that the criteria for a disability rating in 
excess of 10 percent are not met.  See Shoemaker v. 
Derwinski, 3 Vet. App. 248, 253 (1992) (in granting an 
increased rating, the Board must explain why a higher rating 
is not warranted).

Application of the extraschedular provision is also not 
warranted.  38 C.F.R. § 3.321(b) (1999).  There is no 
objective evidence that the appellant's service-connected 
right ankle disability presents such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996).

2.  Entitlement to an increased rating for service-connected 
traumatic arthritis with limitation of motion of the left 
ankle, currently evaluated as 10 percent disabling.

The evidence shows that the appellant's left ankle disability 
is also manifested by x-ray evidence of arthritis with pain 
and some limitation of motion.  As mentioned, pursuant to 
Diagnostic Codes 5010- 5271, a disability rating in excess of 
the 10 percent currently assigned requires evidence showing 
marked limitation of motion.  On VA examination in February 
1995, the appellant had plantar flexion to 45 degrees and 
dorsiflexion to 5 degrees.  Private treatment records 
revealed that motion was full with only minimal tenderness in 
March 1996.  On VA examination in October 1996, the examiner 
indicated that the appellant's left ankle appeared within 
normal limits and normal range of motion, with dorsiflexion 
of 10 degrees and plantar flexion of 40 degrees.  Private 
treatment records likewise reported full range of motion in 
August 1997.  In June 1999, the VA examiner reported normal 
dorsiflexion and plantar flexion to 40 degrees.  The Board 
again finds that the criteria for a disability rating in 
excess of 10 percent based on limitation of motion are not 
met, as no more than moderate limitation of motion is 
indicated, if that.

The evidence in June 1999 revealed no deformities of the left 
ankle.  Both ankles were equal, stable, and without swelling 
or effusion.  The diagnosis was of mild degenerative 
arthritis, and the Board finds that the functional 
limitations due to pain, including during flare- ups, are 
appropriately compensated by the 10 percent rating that has 
been assigned in accordance with Diagnostic Codes 5010 and 
5271. The Board again finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent.

The evidence does not show that the left ankle is ankylosed 
in any position which could support a 20 percent rating under 
Diagnostic Code 5270.  The Board has determined, therefore, 
that the criteria for a disability rating in excess of 10 
percent are not met.  

Application of the extraschedular provision is also not 
warranted.  38 C.F.R. § 3.321(b) (1999).  Hence, referral by 
the RO to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996).

The Board concludes that no more than a 10 percent disability 
rating is warranted for the appellant's service-connected 
traumatic arthritis of the left ankle with limitation of 
motion.

FEET

The appellant's foot disabilities have been rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5284 (1999).  
The schedular criteria pertaining to rating arthritis have 
been previously discussed in detail.

Under Diagnostic Code 5284, other foot injuries, a 10 percent 
rating is assigned for moderate disability, a 20 percent 
disability rating is assigned for moderately severe 
disability, and a 30 percent is assigned for severe 
disability. 38 C.F.R. § 4.71a, Diagnostic Code 5284. A 40 
percent rating is assigned when the evidence establishes a 
foot injury with actual loss of the use of the foot. 38 
C.F.R. § 4.71a, Diagnostic Code 5284 (1999).

The schedular criteria for hammertoes allows for a 10 percent 
disability rating all toes, unilateral without claw foot.  
38 C.F.R. § 5282 (2000).  Single toes are noncompensable, and 
an evaluation higher than 10 percent for hammertoes is not 
provided.  

3.  Entitlement to an increased rating for traumatic 
arthritis of the metatarsal and phalangeal joints with loss 
of longitudinal arch and painful motion of the right foot, 
currently evaluated as 10 percent disabling.

With respect to the appellant's right foot, the most recent 
medical evidence showed some loss of the longitudinal arch on 
VA examination in February 1995.  There were no secondary 
skin or vascular changes noted.  X-rays of the right foot 
revealed minimal arthritic changes on the right side.  In 
March 1996, Dr. Chisholm observed that his bilateral lower 
extremities were normal with the exception of his ankles.  A 
VA examination in October 1996 indicated no weakness, 
atrophies or significant deformities.  X-rays revealed mild 
to moderate degenerative changes of the first metatarsal-
phalangeal joint (MPJ) of the right foot.  Diagnoses included 
mild to moderate degenerative joint disease of the right 
first metatarsal-phalangeal joint and mild degenerative joint 
disease of the intertarsal joints with probable plantar 
fasciitis of the right foot.  He had no swelling in August 
1997, with mild to moderate degenerative arthritis 
particularly at the mid foot.  During his most recent July 
1999 VA examination, he complained of pain associated with 
stiffness, and wore inserts.  He had no significant muscular 
atrophy.  His lower extremities were equal.  There were no 
significant deformities, with the exception of a mild falling 
longitudinal arch.  There was no valgus position of the heel 
or abduction of the forefoot.  There was no edema, and 
posterior tibial pulse and dorsalis pedis pulse were normal.  
There was normal adduction and inversion.  There was some 
stiffness of the forefoot.  X-rays revealed mild degenerative 
changes of the feet, more severe on the right side, first 
MPJ.  Diagnoses included mild degenerative arthritis, and a 
large calcaneal spur in the right heel; mild to moderate 
fallen longitudinal arch; and, most likely, fasciitis. 

As noted, the evidence shows that the appellant has several 
subjective complaints regarding his right foot, including 
pain.  However, he has no edema or circulatory impairment of 
his foot, and clinically, the medical findings consist of 
tenderness of the heel with a large calcaneal spur in the 
right heel and mild to moderate fallen longitudinal arch, and 
fasciitis.  There is no evidence of disuse atrophy or 
weakness which might be supportive of a finding of moderately 
severe foot injury.  Under these circumstances, the Board 
concludes that the disability cannot be characterized as 
"moderately severe".  Thus, under Diagnostic Code 5284, an 
increased rating is not warranted.  The noted pain is 
contemplated by the 10 percent rating under DC 5284.  The 
Board has considered the factors set forth at 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.  The noted pain is contemplated by 
the 10 percent rating under DC 5284.  

Again, application of the extraschedular provision is also 
not warranted.  38 C.F.R. § 3.321(b) (1999).  

4.  Entitlement to an increased rating for traumatic 
arthritis of the metatarsal and phalangeal joints with loss 
of longitudinal arch and painful motion of the left foot, 
currently evaluated as 10 percent disabling.

Regarding the appellant's left foot, as with the right, the 
most recent medical evidence showed some loss of the 
longitudinal arch on VA examination in February 1995.  There 
were no secondary skin or vascular changes noted.  X-rays of 
the left foot were unremarkable.  He had begun to develop 
some increasing discomfort in the plantar fascial are of the 
left heel during the past month in March 1996.  Dr. Chisholm 
observed that his bilateral lower extremities were normal 
with the exception of his ankles.  His left heel revealed 
tenderness that was well localized at the plantar fascial 
insertional area.  A VA examination in October 1996 indicated 
no weakness, atrophies or significant deformities.  X-rays 
revealed mild degenerative changes of the intertarsal joint.  
He had no swelling in August 1997, with mild to moderate 
degenerative arthritis particularly at the mid foot.  A 
history of plantar fasciitis of the left foot was noted.  
During his most recent July 1999 VA examination, he 
complained of pain associated with stiffness and wore 
inserts.  He had no significant muscular atrophy.  His lower 
extremities were equal.  There were no significant 
deformities, with the exception of a mild falling 
longitudinal arch and a mild hammertoe in the left second toe 
which was reducible.  There was no valgus position of the 
heel or abduction of the forefoot.  There was no edema, and 
posterior tibial pulse and dorsalis pedis pulse were normal.  
There was normal adduction and inversion.  There was some 
stiffness of the forefoot.  Diagnoses included mild 
degenerative arthritis, a 6 mm. spur in the left calcaneus, 
minimal reducible hammertoe of the left second toe, mild to 
moderate fallen longitudinal arch, and most likely fasciitis. 

As noted, the evidence shows that the appellant has several 
subjective complaints regarding his left foot, including 
pain.  However, he has no edema or circulatory impairment of 
his foot, and clinically, the medical findings consist of 
tenderness of the heel with a spur of the calcaneus and a 
reducible hammertoe of the left second toe and a fallen 
longitudinal arch.  There is no evidence of disuse atrophy or 
weakness which might be supportive of a finding of moderately 
severe foot injury. Under these circumstances, the Board 
concludes that the disability cannot be characterized as 
"moderately severe".  Thus, under Diagnostic Code 5284, an 
increased rating is not warranted.  The noted pain is 
contemplated by the 10 percent rating under DC 5284.  The 
Board has considered the factors set forth at 38 C.F.R. 
§§ 4.40, 4.45 and 4.59. The noted pain is contemplated by the 
10 percent rating under DC 5284.  

Again, application of the extraschedular provision is also 
not warranted.  38 C.F.R. § 3.321(b) (1999).  

TOTAL RATING

5.  Entitlement to a total disability rating based upon 
individual unemployability.

The Board finds that the appellant's claim has been adequately 
developed for appellate review purposes by VARO, and that the 
Board may therefore proceed to disposition of the matter.

The appellant is service-connected for traumatic arthritis 
with limitation of motion of the right and left ankles and 
traumatic arthritis of the metatarsal and phalangeal joints 
with loss of longitudinal arch and painful motion of the feet 
with a combined disability evaluation of 40 percent.  

The appellant is seeking a total rating based upon individual 
unemployability. According to the record, he has been 
completely unemployed since July 1989, when he worked as truck 
driver and quit due to a heart condition.  He completed the 
eighth grade.  

A total disability compensation rating may be assigned in a 
case in which the schedular rating is less than 100 percent, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16 (1999).  In this case, the appellant does not 
meet the schedular criteria by virtue of the fact that he has 
a combined 40 percent disability rating for his service-
connected feet and ankle disabilities.  

The Board also finds that he is not precluded from 
substantially gainful employment consistent with his education 
and his occupational experience by reason of his service 
connected disabilities alone.  The service connected 
disabilities involve the feet and ankles.  There is medical 
opinion to the effect that these disabilities are such that he 
would not be able to maintain any type of work that required 
significant walking, standing, lifting or carrying.  Even so, 
the appellant has performed relatively sedentary work in the 
past as a truck driver.  Accordingly, in the Board's finds 
that he is not precluded  from work which he has performed in 
the past by reason of the service connected disabilities 
alone.  There are no factors in this case that render 
impractical the application of the regular schedular 
standards.  Accordingly, the appellant is not individually 
unemployable due to service connected disability.



ORDER

An increased rating for service-connected traumatic arthritis 
with limitation of motion of the right ankle, is denied.

An increased rating for service-connected traumatic arthritis 
with limitation of motion of the left ankle, is denied.

An increased rating for traumatic arthritis of the metatarsal 
and phalangeal joints with loss of longitudinal arch and 
painful motion of the right foot, is denied.

An increased rating for traumatic arthritis of the metatarsal 
and phalangeal joints with loss of longitudinal arch and 
painful motion of the left foot, is denied.

Entitlement to a total rating based upon individual 
unemployability is denied as a matter of law.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

 

